 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TERRENCE VAIL,                                 No. 2:16-cv-2673 DB PS
12                       Plaintiff,
13            v.                                        ORDER
14       CITY OF SACRAMENTO,
15                       Defendant.
16

17           Plaintiff commenced this action on November 10, 2016 by filing a complaint and paying

18   the required filing fee. (ECF No. 1.) Defendant City of Sacramento filed a motion to dismiss on

19   June 20, 2017. (ECF No. 16.) By order signed February 6, 2018, plaintiff’s complaint was

20   dismissed and plaintiff was granted leave to file an amended complaint that cured the defects

21   noted in that order.1 (ECF No. 26.)

22           Plaintiff filed an amended complaint on June 21, 2018. (ECF No. 33.) Defendant City of

23   Sacramento has failed to file a responsive pleading. “Rule 55 provides a ‘two-step process’ for

24   the entry of judgment against a party who fails to defend: first, the entry of a default, and second,

25   the entry of a default judgment.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114,

26   128 (2nd Cir. 2011) (quoting New York v. Green, 420 F.3d 99, 104 (2nd Cir. 2005)).

27
     1
      The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c)(1). (ECF No. 12.)
                                                     1
 1           The parties are advised that within fourteen days from the date of this order, the court will

 2   issue plaintiff an order to show cause as to why this action should not be dismissed due to

 3   plaintiff’s lack of prosecution—unless defendant has filed a responsive pleading. If defendant

 4   has filed a responsive pleading, the court will forgo such an order, and plaintiff should respond to

 5   defendant’s pleading accordingly.

 6           IT IS SO ORDERED.

 7   Dated: October 15, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.consent/vail2673.osc5
23

24

25

26
27

28
                                                        2
